Klein, J.
(dissenting) :
The auditing judge’s finding of fact that Francis Donnon was the natural child of Helen Lippincott and that his birth was legitimatized by her subsequent marriage with James H. Donnon is fully supported by the testimony. This fact is, however, immaterial under our view of this case, as we are of the opinion that Helen Lippincott had a vested interest in one half of the remainder of the estate, which passed under her will to her son, J. Henry Donnon, Jr.
The language in the codicil which is before us for construction provides:
“Upon the death of my said daughter Mabel to pay over the principal of her share to my said daughters Bessie and Helen and their issue in equal shares.”
The auditing judge substituted the word “or” for the word “and” and construed the phrase as if it read: “. . . to my said daughters Bessie and Helen or their issue in equal shares.” He therefore concluded that Helen had a vested remainder, subject to be divested in favor of her issue by her death prior to the death of the life tenant, Mabel Lippincott.
We think we are without authority to take such liberties with the testatrix’s language. “Courts of justice will transpose the clauses of a will, and construe ‘or’ to be ‘and,’ and ‘and’ to be ‘or,’ only in such cases when it is absolutely necessary so to do, to support the evident meaning of the testator. But they cannot arbitrarily expunge, or alter words, without such apparent necessity”: Whitman’s Estate, 329 Pa. 377, 381 (1938). See also Golden’s Estate, 320 Pa. 4 (1935), and Conner’s Estate, 346 Pa. 271 (1943).
The question whether the word “issue” is to be construed as a word of limitation or a word of purchase *598has been before our courts on countless occasions. In Clark v. Baker et al., 3 S. & R. 470 (1817), Justice Duncan said at page 483:
“The word issue, in a will, is a word of limitation, or of purchase, as may best serve the intention of the testator. But where it is used without explanatory words, of itself, it is a word of limitation, to be taken as nomen collectivum, taking in all issues to the utmost extent of the families, equally with heirs of the body; and then, the word is a proper word of limitation, as heirs of the body.”
This rule is firmly entrenched in our law and has been consistently followed by our Supreme Court. See Miller’s Appeal, 52 Pa. 113 (1866), Taylor v. Taylor, 63 Pa. 481 (1870), Middleswarth’s Admr. v. Blackmore et al., 74 Pa. 414 (1873), Robins et al. v. Quinliven, 79 Pa. 333 (1875), Reinoehl v. Shirk et al., 119 Pa. 108 (1888), Shalters v. Ladd et al., 141 Pa. 349 (1891), O’Rourke v. Sherwin, 156 Pa. 285 (1893), Grimes v. Shirk, 169 Pa. 74 (1895), Oliver’s Estate, 199 Pa. 509 (1901), Beckley v. Riegert, 212 Pa. 91 (1905), Nice’s Estate, 227 Pa. 75 (1910), Packer’s Estate (No. 2), 246 Pa. 116 (1914), and many others. In our opinion, the testatrix in the present case used the word “issue” as a word of limitation and intended to vest her estate in her two daughters, Bessie and Helen.
In approaching this problem, we must not overlook the all-important fact that the language before us for construction is found in a codicil and that it is a well-established rule of testamentary interpretation that a will and codicil must be construed together: Rainear’s Estate, 304 Pa. 539, 543 (1931). Let us, therefore, examine the will and two codicils in order to ascertain the testatrix’s intention, seeking assistance from the circumstances attending the decedent, such as the condition of her family, the amount and character of her *599property, and the objects of her .bounty: Sterrett’s Estate, 822,Pa. 300, 302 (1936); Mayer’s Estate, 289 Pa. 407 (1927).
When the testatrix executed her will on December 9, 1909, she was married and had at least the five children named in the will: a son, William A. Lippincott, Jr., a married daughter, Eleanor Lippincott Colket, and three unmarried daughters, Helen, Bessie, and Mabel Lippincott, the last named being a .mental incompetent.
It is apparent that the three unmarried daughters were the primary objects of the testatrix’s concern. The only benefit under the will received by the son, William, was a set of books, and the only gifts to the married daughter, Eleanor Lippincott Colket, were some jewelry and personal trinkets. The testatrix divided the rest of her jewelry and personal belongings among three unmarried daughters, but provided with respect to the gift to the daughter Mabel:
“In case my daughter Mabel Lippincott shall be incapacitated through illness at the time of my death, I direct that the articles herein given to her shall be delivered to her sisters, Bessie Lippincott and Helen Lippincott, who shall deliver them to her when she recovers, and in case she does not recover, they shall at her death-belong to Bessie Lippincott and Helen Lippincott in equal shares, to be divided between them as they may agree.”
She left the rest of her estate to her husband for the term of his life and provided that upon his death:
“I give the said property in equal shares to my daughters, Bessie Lippincott and Helen Lippincott absolutely. It is my desire, but I do not make it a condition or trust, that they should distribute this property in such way and to such persons, including themselves, as they may think will best carry out my wishes.”
She then named the two daughters, Bessie and Helen, as executors.
*600It is clear from the foregoing that the testatrix desired her entire estate to vest in her two daughters, Bessie and Helen, upon the death of her husband. It also seems evident that she expected these two daughters to take care of their unfortunate sister, Mabel. The liability of this care, however, was purely a moral obligation, not enforcible at law. Bessie and Helen had the right to retain the entire residue for their own use. Any contributions for the care of Mabel were discretionary with them and they were answerable only to their own consciences.
William A. Lippincott died on October 1,1912, giving his wife, Eleanor, a life interest in his estate with power of appointment by will. Since section 3 of the Act of June 4,1879, P. L. 88, was in effect at the time of his death, Eleanor’s will of December 9, 1909, constituted a valid exercise of the power of appointment conferred under his will. Realizing this, she executed a codicil to her will on November 9,1912, in which she stated:
“I direct that nothing contained in my said will shall be considered as the exercise of any power of appointment given to me by the will of my husband, William A. Lippincott.”
Four months later, on March 4, 1913, instead of preparing a new will, as she readily could have done had she intended materially to change her basic plan of distribution, she executed the second codicil, which contains the language which is before us for construction. She first revoked certain of the gifts of jewelry to her daughters, Eleanor and Mabel, in favor of Bessie and Helen. She then disposed of the property over which she had the power of appointment under the will of her husband as follows:
, “One third thereof I give to each of my daughters Bessie Lippincott and Helen Lippincott absolutely. The remaining one third I give to my two said daughters and to my son-in-law Tristram C. Colket in trust to *601apply so much of the income thereof as may be necessary to the comfortable maintenance and support of my daughter Mabel Lippincott, and to pay over any balance of income in excess of what may be necessary for the comfortable maintenance and support of my daughter Mabel to my daughters Bessie and Helen or the survivor of them and upon the death of my said daughter Mabel to pay over the principal of her share to my said daughters Bessie and Helen and their issue in equal shares.”
It is apparent from an examination of this codicil that the testatrix was reaffirming the scheme of distribution set forth in the will, by which she gave her entire residue to her two daughters, Bessie and Helen. The sole purpose of the codicil was to carve out sufficient income to make certain that Mabel was comfortably maintained and supported as long as she lived. This was accomplished by converting the discretionary moral obligation of Helen and Bessie to furnish this care into a fixed legal obligation.
Surely we can safely say that the meaning of the word “issue” as used by the testatrix is not free from doubt. Two constructions are urged: One, that the word “issue” is used as a word of limitation, with the result that Helen had a vested interest in one half of the remainder of the estate; the other, that “issue” was used as a word of purchase, and the remainder vested in Helen’s surviving children.
In Moore Estate, 347 Pa. 276 (1943), Mr. Justice Linn, quoting from Rainear’s Estate, supra, said (p. 280) :
“ ‘. . . a codicil shall disturb the dispositions of the original will only where its provisions are plainly inconsistent with the will: Vernier’s Est., 282 Pa. 194, 198; Warne’s Est., 302 Pa. 386, 394. If, however, the codicil is subject to two interpretations, one of which follows the main purpose as expressed in fhe will and *602the other is not consistent with it, the consistent interpretation will be adopted, because, generally speaking, there is no presumption that a codicil is intended to change a will: Bissell’s Est., 302 Pa. 27, 32. “The clearly expressed purpose of a testator is not to be overborne by modifying directions that are ambiguous and equivocal, and may justify either of two opposite interpretations. Such directions 'are to be so construed as to support the testator’s distinctly announced main intention . . .” ’ ”
Application of the foregoing rules of construction compels us to adopt that interpretation of the doubtful language used in the codicil which is consistent with the main purpose of the testatrix as expressed in the will. Since it is clear beyond question that the will vests title to the remainder of this estate in Bessie and Helen, we must construe the word “issue” as a word of limitation and not as a word of purchase.
The adjudication, as well as the opinion of our colleagues affirming the adjudication, relies chiefly upon the principles enunciated, apparently for the first time in 1921, in English’s Estate, 270 Pa. 1 (1921), and repeated in Mayhew’s Estate, 307 Pa. 84 (1932), from which it appears that “issue” may no longer be regarded prima facie as a word of limitation. Neither the testatrix nor the expert legal draftsmen who prepared the will and codicils can be charged with prescience. They could not, in 1913, be expected to have knowledge of changes in the law brought about many years later. We must, in order to ascertain the intention of the testatrix and the meaning of the technical language used by her, examine the law as it existed at the time the codicil was executed. At that time it seems clear that the word “issue” was prima facie a word of limitation.
However, neither English’s Estate nor Mayhew’s Estate changed the fundamental rule that the determination of the meaning of the word “issue” depends upon *603the context of the testamentary writing. This is made evident by the following statement by Chief Justice von Mosehzisker in English’s Estate, supra (p. 7) :
“The Act of 1897 does not provide simply an additional canon of construction, but, as we have seen, it changes an obsolete guide, substituting therefor one which is intended to, and, as against the old rule, unquestionably will, assist in ascertaining the actual meaning of testators; this, representing, most fortunately, the modern tendency -of the law, — to find and enforce the ‘actual intent’ in each ease, — should be taken advantage of and given the broadest opportunity for success by the judiciary: Lewis v. Link Belt Co., 222 Pa. 139, 141; Hood v. Pa. Society, 221 Pa. 474, 480.”
As we read this will and the two codicils from their four corners, it seems clear to us that the testatrix intended to give her entire estate to her two daughters, Bessie and Helen. The testatrix nowhere furnishes any evidence of an intention to make provision for possible grandchildren or more remote descendants. Her sole concern appears to have been to provide for her three unmarried daughters. ■
In our opinion the use of the word “absolutely” with respect to the primary gift of two thirds of the principal under the codicil to Bessie and Helen and the gift of the excess income to the “survivor of them” does not, in any manner, indicate that the testatrix intended the word “issue” to be regarded as a word of purchase.
It is natural to use the word “absolutely” when gifts of principal are given outright with immediate right to possession. The expression is rarely used, however, when the right to possession is postponed until after the termination of a life estate. With respect to the gift of the excess income to Bessie and Helen “or the survivor of them”, it seems clear that this follows the *604testatrix’s general plan to leave her entire estate, with the exception of the amount necessary to support Mabel, to Bessie and Helen.
We would therefore sustain the exceptions.
Ladner, J. joins in this dissent.